Citation Nr: 0401078	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by headaches.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to 
December 1992.  He also had confirmed periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA), to 
include a period of ACDUTRA in November 2001 and a period of 
INACDUTRA in April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claims on appeal.

After a review of the evidence, the Board concludes that the 
claim for service connection for a left knee disorder must be 
remanded.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
remaining issue of entitlement to service connection for 
headaches will be discussed below.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence shows that the veteran complained of 
headaches on two occasions in service.  The first was 
associated with complaints of eye strain, the second incident 
was related to complaints of fever, diarrhea, and sore 
throat.
  
3.  There is no medical evidence of a chronic disorder 
manifested by headaches shown during military service.

4.  There is no current diagnosis of a chronic disorder 
manifested by headaches.


CONCLUSION OF LAW

A chronic disability manifested by headaches is not shown to 
have been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he should be service-connected for 
headaches because he experienced headaches in service.  He 
also contends that his headaches are due to an eye disorder; 
however, the Board notes that the veteran is not currently 
service-connected for an eye disorder. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  Thus, in order to 
establish service connection for a disability, the evidence 
must show a current disability related by competent evidence 
to service.  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran contends that he experienced 
headaches during active military service.  In support of his 
claim, he notes that he sought treatment for problems with 
his vision and headaches in July 1991.  After an optometry 
work-up, a military physician concluded that a "muscle 
imbalance" likely caused the veteran's symptoms.  It appears 
that he was prescribed lens correction.  Significantly, there 
was no diagnosis made of a separate headache disorder; 
rather, the focus was primarily on the veteran's complaints 
related to vision correction.  Therefore, the Board finds 
that there is no basis on which to grant service-connection 
as a result of a single complaint of headaches in-service 
which appeared to be related to vision correction.  

Next, the veteran complained of a headache in November 1992, 
which was associated with fever, diarrhea, and sore throat.  
There was no diagnosis made with respect to a headache 
disorder and his symptoms appear to have been acute and 
transitory and resolved without further follow-up.  The Board 
is also persuaded by periodic service examinations showing a 
normal clinical evaluation of the veteran's neurological 
system.  Specifically, he had normal neurological 
examinations in June 1990, January 1994, and September 1999.  
Therefore, the service medical records do not support a 
finding of a chronic disorder manifested by headaches.  

Next, in a post-service VA examination report dated in 
February 2001, the veteran complained of feeling pressure 
behind his eyes and headaches.  He stated that he usually 
felt the pressure in the morning and had to strain to see 
with his left eye, which required that he occasionally rest 
his eyes.  After an eye examination, the final diagnoses 
included refractive error, corneal scar, esotropia, and a 
retinal hole in the right eye.  Of note, there was no 
separate diagnosis made with respect to headaches.  Like the 
service medical records discussed above, the focus was 
primarily on the veteran's eyes and not on a headache 
disorder.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd in part, vacated 
and remanded in part on other grounds, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Next, none of the treating physicians has ever attributed the 
veteran's complaints of headaches to active service.  
Further, he most recently asserted that he suffered from 
migraine headaches.  However, after a careful review of the 
evidence, there is no medical evidence reflecting complaints 
of, treatment for, or diagnosis of migraine headaches 
associated with the claims file.

In sum, while service medical records reflect that the 
veteran complained of headaches in July 1991 and November 
1992, they appear to be related to separate medical entities 
(vision correction and flu-like symptoms).  Likewise, a post-
service VA examination report was negative for a diagnosis of 
a headache disorder.  Because the claimed headaches are not 
shown to be associated with a chronic disorder related to 
military service, the Board is unable to grant the benefit 
sought. 

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
disorder manifested by headaches.  Further, post-service 
evidence is negative for a current disability related to 
headaches.  Inasmuch as there is no medical evidence 
establishing the presence of a chronic disorder manifested by 
headaches, the preponderance of the evidence is against the 
claim.

To the extent that the veteran asserts that he is entitled to 
service connection for headaches due to an eye disorder, the 
Board finds that claim must also fail.  As discussed above, 
he is not currently service-connected for an eye disorder.  
As such, there can be no reasonable claim on a secondary 
basis under the provisions of 38 C.F.R. § 3.310 (2003) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In May 2001, the RO notified the veteran of his rights under 
the VCAA.  He was told what evidence he needed to submit in 
order to support his claim, including a medical diagnosis of 
a current disability, evidence of incurrence or aggravation 
in service, or medical evidence showing a relationship 
between service and current disability.  He was told that 
service medical records had been requested and that VA would 
obtain any other evidence.  In July 2001, he reported that he 
had no additional information to submit in support of his 
claim.  

In December 2002, the RO provided the veteran and his 
representative with a Statement of the Case which set forth 
all pertinent regulations, including those relating to 
secondary service-connection and the duty to assist 
provisions of 38 C.F.R. § 3.159.  The RO explained that the 
evidence did not show a chronic condition manifested by 
headaches in service, at the time of discharge, or in the 
post-service medical examination.    

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim of entitlement to service connection for a 
disability manifested by headaches is denied.


REMAND

The veteran contends that he injured his left knee during a 
period of ACDUTRA.  Service medical records show two 
incidents where it appears that he injured his left knee; 
once while on ACDUTRA in 2001 and once while on INACDUTRA in 
April 2002.  A September 1999 left knee X-ray shows a very 
minimal joint effusion in the suprapatellar region; however, 
there has been no medical opinion of whether the veteran has 
experienced any further knee disability.  Therefore, a 
medical opinion is needed.  Moreover, a determination should 
be made as to whether there has been recent medical care, and 
whether there are any additional records that should be 
obtained.  The veteran is advised that while the case is in 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain outpatient treatment 
records related to a left knee disorder 
from the VA Medical Center (VAMC) in 
Jackson, Mississippi, for the period from 
April 2002 to the present.

2.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature of the veteran's left knee 
disability and the probability that it is 
related to any incident of his military 
service.  The claims file, to include 
records obtained pursuant to the above, 
should be made available to the examiner.  
After examining the veteran's left knee 
and eliciting a detailed history from the 
veteran as to the onset of his left knee 
problems, the examiner should express 
opinions as to the following questions:

?	What is the diagnosis for any current 
left knee abnormality? 

?	Is it at least as likely as not that 
the veteran has a current left knee 
disorder that began during a period of 
military service or is causally 
related to any incident of such 
service, including a period of ACDUTRA 
or INACDUTRA?

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



